office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 --------------------- posts-153214-12 uilc date date to chief_counsel from ---------------------- -------------------- income_tax accounting subject real_property tax deduction for fire prevention fees this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may california residents deduct the fire prevention fee they may pay on their federal_income_tax returns as a real_property tax deduction under sec_164 of the internal_revenue_code and sec_1_164-4 of the income_tax regulations conclusion california residents may not deduct the fire prevention fee as a real_property tax deduction because i the fee is not a tax under california or federal_law ii the fee is not levied at a like rate iii the fee is not imposed throughout the taxing authority’s jurisdiction and iv the fee is assessed only against specific property to provide a local benefit facts in california enacted legislation requiring the state board_of equalization to charge an amount not to exceed dollar_figure as a fire prevention fee the fire fee on each posts-153214-12 structure within a state responsibility area cal pub res code a a state responsibility area is an area of the state in which the financial responsibility of preventing and suppressing fires has been determined by the board_of forestry and fire protection to be primarily the responsibility of the state cal pub res code sec_4102 the legislature gave the following reasons for enacting the legislation a fire protection of the public trust resources on lands in the state responsibility areas remains a vital interest to california lands that are covered in whole or in part by a diverse plant community prevent excessive erosion retard runoff reduce sedimentation and accelerate water percolation to assist in the maintenance of critical sources of water for environmental irrigation domestic or industrial uses b the presence of structures within state responsibility areas can pose an increased risk of fire ignition and an increased potential for fire damage within the state’s wildlands and watersheds the presence of structures within state responsibility areas can also impair wild land firefighting techniques and could result in greater damage to state lands caused by wildfires c the costs of fire prevention activities aimed at reducing the effects of structures in state responsibility areas should be borne by the owners of these structures d individual owners of structures within state responsibility areas receive a disproportionately larger benefit from fire prevention activities than that realized by the state’s citizens generally e it is the intent of the legislature that the economic burden of fire prevention activities that are associated with structures in state responsibility areas shall be equitably distributed among the citizens of the state who generally benefit from those activities and those owners of structures in the state responsibility areas who receive a specific benefit other than that general benefit f it is necessary to impose a fire prevention fee to pay for fire prevention activities in the state responsibility areas that specifically benefit owners of structures in the state responsibility areas cal pub res code the legislation requires the state department of forestry and fire prevention to submit the names and addresses of those liable for the fee and the amount of the fee within days of the legislation’s effective date and each january thereafter cal pub res code c it empowers the state board_of equalization to collect the fee pursuant to the fee collection procedures law in part of division of the california revenue and taxation code cal pub res code a the legislation requires an posts-153214-12 appeals process separate and distinct from that in the fee collection procedures law in which the department of forestry and fire prevention not the state board_of equalization determines whether the feepayer is liable for the fee cal pub res code thus a feepayer may not file a petition for redetermination of the fee with the state board under the fee collection procedures law as the feepayer might for other fees law and analysis sec_164 of the internal_revenue_code code permits a deduction for real_property_taxes but does not define what constitutes a real_property tax personal_property_taxes may also be deductible under sec_164 but sec_164 requires a personal_property_tax be an ad valorem tax to be deductible the code does not explicitly require the same for real_property_taxes sec_1_164-4 of the income_tax regulations explains that to be deductible a real_property tax must be levied for the general_public welfare at a like rate against all real_property in the taxing authority’s jurisdiction in general an amount that is assessed only on specific property benefitted by a local benefit such as for streets sidewalks and like improvements cannot be deducted as a real_property tax revrul_80_121 1980_1_cb_43 notes that a characteristic common to many real_property_taxes is that the tax is measured by the value of the real_property however there is no statutory or regulatory requirement that a real_property tax be an ad valorem tax to be deductible for federal_income_tax purposes assessments on real_property owners based other than on the assessed value of the property may be deductible if they are levied for the general_public welfare by a proper taxing authority at a like rate on owners of all properties in the taxing authority’s jurisdiction and if the assessments are not for local benefits unless for maintenance repair or interest charges the fire fee does not qualify as a deductible real_property tax under the code and the regulations first the fire fee is not a tax under california or federal_law a tax is an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes taxes are not payments for some special privilege granted or service rendered and are therefore distinguishable from various other charges imposed for particular purposes under particular powers or functions of government revrul_77_29 197_1_cb_44 citing revrul_61_152 1961_2_cb_42 and revrul_71_49 1971_1_cb_103 see also revrul_58_141 1958_1_cb_101 posts-153214-12 article 13a sec_3 of the california constitution requires a two-thirds vote of both houses of the california legislature to raise taxes and it forbids new ad_valorem_taxes and sales or transactions taxes on real_property regulatory fees require only a simple majority to be enacted into law california farm bureau federation v state water resources control bd cal 4th cal the bill enacting the fire fee into law assembly bill in the session of the legislature did not pass with a two-thirds vote thus the fire fee only has force of law as a regulatory fee article 13a sec_3 states that a tax does not include a charge imposed for a specific benefit conferred or privilege granted directly to the payor that is not provided to those not charged and which does not exceed the reasonable costs to the state of conferring the benefit or granting the privilege to the payor the charge sec_3 refers to is a regulatory fee in california a fee may be charged by a government_entity so long as it does not exceed the reasonable cost of providing services necessary to regulate the activity for which the fee is charged id pincite citing sinclair paint co v state bd of equalization cal 4th cal regulatory fees are imposed under the police power rather than the taxing power id pincite the fire fee was imposed to to pay for fire prevention activities in the state responsibility areas that specifically benefit owners of structures in the state responsibility areas cal pub res code it was not imposed to collect revenue for general governmental purposes but to provide the specific benefit of fire prevention for certain structures in the state it is thus a regulatory fee like the fees assessed on manufacturers and other persons contributing to environmental lead contamination that the supreme court of california in sinclair ruled were regulatory fees sinclair paint co supra pincite regulatory fees in california are also collected according to a different procedure than are taxes ad valorem real_property_taxes are collected under the provisions of part of division of the revenue and tax code entitled collection_of_taxes mello-roos special taxes are collected under the same procedures cal gov code but all fees charged in california under the state’s regulatory power including the fire fee are collected pursuant to the fee collection procedures law part of division of the revenue and tax code see also cal pub res code a california farm bureau federation supra pincite fee collected according to fee collection procedures law as noted above the appeals process for the fire prevention fee is separate and distinct from that provided for in the fee collection procedures law which further differentiates the fire fee from a tax see cal pub res code the vote in the california assembly was in favor of the legislation and the vote in the california senate was less than two-thirds voted for passage in the senate see http www leginfo ca gov cgi- bin postquery bill_number abx1_29 sess prev house b author blumenfield the special tax shall be collected in the same manner as ordinary ad valorem property taxes are collected and shall be subject_to the same penalties and the same procedure sale and lien priority in case of delinquency as is provided for ad_valorem_taxes unless another procedure has been authorized in the resolution of formation establishing the district and adopted by the legislative body posts-153214-12 the supermajority requirement and this disparate collection treatment for fees in california indicate that the fire fee is an ordinary regulatory fee rather than a tax second the fire fee is not levied at a like rate as sec_1_164-4 requires although neither the code nor the regulations define like rate we believe that the term requires that the rate must uniformly apply based upon an independent variable such as property value or parcel or structure size to be considered similar or like a charge of dollar_figure against each structure no matter how large or small is not levied at a like rate third the fire fee is not imposed against all real_property throughout the taxing authority’s jurisdiction as sec_1_164-4 requires first it is imposed only against real_property containing structures not all real_property within the state second it is imposed only within state responsibility areas as designated by the state board_of forestry and fire prevention not all real_property throughout the taxing authority’s jurisdiction these areas are geographically limited and do not cover the entire state of california or the entirety of the territory over which the appropriate taxing authority within the state has jurisdiction fourth the fire fee is assessed only against specific property to provide a local benefit sec_1_164-4 requires that a real_property tax be levied for the general_public welfare and not for a local benefit to be deductible in its statement of findings the california legislature stated that the presence of structures within state responsibility areas poses an increased risk of fire ignition and an increased potential for fire damage within the state’s wildlands and watersheds and also impairs wild land firefighting techniques cal pub res code it noted that individual owners of structures within state responsibility areas receive a disproportionately larger benefit from fire prevention activities than that realized by the state’s citizens generally id it concluded that t he costs of fire prevention activities aimed at reducing the effects of structures in state responsibility areas should be borne by the owners of these structures id thus the legislature decided that i t is necessary to impose a fire prevention fee to pay for fire prevention activities in the state responsibility areas that specifically benefit owners of structures in the state responsibility areas id the legislature was explicit that the fee be levied against specific property to provide a distinctly local benefit to these properties within state responsibility areas thus the fire fee fails the general_public welfare requirement of sec_1_164-4 and it is not a deductible real_property tax i hope this information is helpful if you have any questions please contact me or -- ---------------------------at --------------------
